 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10   SAMISONI TAUKITOKU,                 )
                                         )
11              Petitioner,              )
                                         )                      3:16-cv-00762-HDM-WGC
12        v.                             )
                                         )
13   TIMOTHY FILSON, et al.              )                      ORDER
                                         )
14              Respondents.             )
                                         )
15   ___________________________________ )
16         Petitioner’s second unopposed motion for an extension of time (ECF No. 29) is
17   GRANTED. Petitioner shall have up to and including January 4, 2019, within which to file an
18   amended petition for writ of habeas corpus.
19         IT IS SO ORDERED.
20
           DATED: This 5th day of November, 2018.
21
22
                                             _________________________________
23                                           HOWARD D. MCKIBBEN
                                             UNITED STATES DISTRICT JUDGE
24
25
26
27
28
